Citation Nr: 0213318	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-22 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at the Cleveland Clinic Foundation from February 7, 
1998, through March 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, her sister, a Medical Staff Member of the 
Board, and the Lead Clerk Fee Basis.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1969.  The veteran died on July [redacted], 1998.  The appellant is 
the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Brecksville, Ohio, which denied the payment or reimbursement 
of medical expenses incurred at the Cleveland Clinic 
Foundation from February 7, 1998, through March 2, 1998.  The 
claim was thereafter associated with the claims file at the 
VA Regional Office (RO) in Cleveland, Ohio.

The appellant appeared at a personal hearing on November 3, 
2000.  The transcript of the hearing has been incorporated 
into the claims file. 


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining information and evidence necessary to substantiate 
her claim.

2.  Prior to the veteran's demise, service connection was in 
effect for pulmonary emphysema rated at 100 percent and 
abdominal muscle damage rated at 30 percent.

3.  The veteran received medical care for acute respiratory 
failure at the Cleveland Clinic Foundation from February 7, 
1998, through March 2, 1998.

4.  Resolving doubt in the appellant's favor, the evidence 
shows that the veteran received medical care for his service-
connected disability, and the medical care was rendered in a 
medical emergency such that delay would have been hazardous 
to his life or health.

5.  The appellant informed VA of the veteran's 
hospitalization at the Cleveland Clinic Foundation on 
February 13, 1998; VA did not approve a request for prior 
authorization for the medical services, nor did it contract 
with the facility to furnish the veteran's hospital care.

6.  The unauthorized medical expenses were incurred by a 
medical emergency; however, VA facilities were feasibly 
available.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses incurred at the Cleveland Clinic Foundation from 
February 7, 1998, through March 2, 1998, have not been met; 
the claim lacks legal merit.  38 U.S.C.A. §§ 1703, 1725, 
1728, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.120, 17.121 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Duty to Assist

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
claimant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which are effective August 29, 2001.  VA 
has stated that the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA.  66 Fed. Reg. 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
appellant.  Administrative decisions, a statement of the 
case, hearing testimony, and VA letters to the appellant, 
apprised her of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claim.  
Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), at her November 3, 2000, hearing, the 
appellant was apprised of the development the VA would 
attempt to perform, and the type of evidence she needed to 
provide.  As such, the Board finds that the VA's duty to 
notify the appellant of the information and evidence 
necessary to substantiate her claim has been fulfilled.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the pertinent medical records from the 
Cleveland Clinic Foundation as well as telephone and hospital 
billing statements, computer printout from VA, and the 
appellant's hearing transcript.  The appellant has not 
indicated that there is any additional report that could be 
obtained.  The VA has fulfilled its duty to assist the 
appellant substantiate her claim.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the appellant by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

In this case, the appellant has presented several arguments 
in an attempt to substantiate her claim.  At her personal 
hearing in November 2000, she testified that she was not 
aware of the law requiring her to inform VA of receipt of 
medical services provided by a non-VA facility within 72 
hours of hospital admission.  The appellant also maintains 
that when she contacted VA, she was told that VA would take 
care of the medical services rendered, or, in the 
alternative, she should have been advised to transfer the 
veteran from the Cleveland Clinic Foundation to a VA 
facility.  The appellant, in essence, also avers that the 
veteran received emergency treatment for his service-
connected disability; thus, entitlement to the payment of his 
medical expenses is warranted.  Finally, she asserts that the 
payment of medical expenses is warranted under the precepts 
of equity.  

In the interest of clarity the Board, below, will separately 
discuss the pertinent evidence of record, and thereafter, 
discuss applicable law, regulations, and analysis when 
addressing the appellant's contentions.

Factual Background

The record reflects that since May 1970 service connection 
has been in effect for the veteran's residuals of a gunshot 
wound of the right chest with pleuritis, status post right 
lung transplant.  In July 1990, entitlement to a total rating 
based on individual unemployability was granted, effective 
February 16, 1990.  By rating decision dated in February 
1999, for purposes of entitlement to accrued benefits, the 
veteran's residuals of a gunshot wound of the right chest 
with pleuritis, status post right lung transplant, was rated 
as 100 percent disabling, effective June 3, 1997.

By history, the record reflects that the veteran regularly 
received treatment at the Cleveland Clinic Foundation and was 
well known to that service.  A VA medical record dated in 
December 1996 reflects, on psychological consultation, the 
veteran reported that he was currently on the lung transplant 
list at the Cleveland Clinic (and had been told that he was 
at the top of the list).  The veteran also reported that he 
wanted to have the transplant done at a VA medical center 
because his insurance would not cover the entire cost in the 
private sector.  The record then reflects that the veteran 
stated that he had learned that VA would pay for the 
transplant if a lung was available through the Cleveland 
Clinic before he was placed on VA's list.  In June 1997, the 
veteran received a right lung transplant.  The surgical 
procedure was performed at that facility and the record shows 
that the veteran subsequently continued to receive treatment 
at that facility.  

On February 7, 1998, the veteran was transported via Shawnee 
Emergency Medical Services to Saint Rita's Medical Center.  
The veteran complained of difficulty with breathing, and, 
upon presentation, was found to be in hypercapnic respiratory 
failure.  The veteran was emergently intubated and 
transferred to the Cleveland Clinic Foundation for further 
care.  The hospital discharge summary report reflects that 
the veteran was admitted to the Medical Intensive Care Unit 
and maintained on mechanical ventilation.  While 
hospitalized, he underwent a left femoral triple lumen 
catheter, bronchoscopy, and tracheostomy.  The veteran 
remained hospitalized and received treatment at the Cleveland 
Clinic Foundation until March 2, 1998.

A VA computer printout dated from February 1998 through 
December 1998 shows that on February 13, 1998, the appellant 
called and informed VA that the veteran had been admitted in 
the Cleveland Clinic Foundation for a lung transplant reject.  
It was reported that a VA employee told the appellant that 
the Cleveland Hospital was under the jurisdiction of 
Brecksville and that she should contact that facility.

The record contains numerous invoices dated from December 
1998 to April 1999 from the Cleveland Clinic Foundation 
showing that medical services provided to the veteran totaled 
in excess of $97,312.96.  The invoices detail expenses for 
Intensive Care Unit treatment, laboratory and therapeutic 
treatment, and other rehabilitative services furnished to the 
veteran.  

At her hearing, the appellant testified that she was unaware 
of the requirement to provide notice to the VA within 72 
hours of the veteran receiving non-VA medical care.  The 
appellant then testified that she called the VA in Dayton, 
Ohio, on February 13, 1998, and told them that the veteran 
had been admitted to the Cleveland Clinic Foundation.  She 
also stated that she told them that the veteran had been 
transported by air to the Cleveland Clinic Foundation, that 
he had a lung transplant, and that his insurance had expired.  
She stated she was told to call the facility located in 
Brecksville.  The appellant then described the telephone 
conversation with a Brecksville employee.  Ultimately, the 
appellant stated that she was told that since VA did not 
perform the veteran's lung transplant procedure, VA would not 
be responsible for him.  Of note, the hearing officer 
furnished to the appellant a copy of applicable regulatory 
provisions.

On her substantive appeal, the appellant reiterated that she 
called VA Medical Centers in Dayton and Columbus, Ohio, on 
February 13, 1998.  To substantiate her assertions she 
submitted a March 1998 AT&T computer printout showing that 
several telephone call were placed from a payphone to the 
Dayton and Columbus facilities beginning on February 13, 
1998.  

On a progress note dated in February 1999, Dr. Fleming noted 
that the veteran was transferred from an outside hospital to 
the Cleveland Clinic Foundation and VA was never involved.  
The physician noted that VA had not been involved in the 
veteran's care and VA had not contracted for any part of his 
care.  No request to transfer the veteran from St. Rita's or 
the Cleveland Clinic Foundation was on file.

Law, Regulations, and Analysis

38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52

As previously alluded to, the Board is cognizant of the 
appellant's arguments, maintaining that on February 13, 1998, 
she sought authorization from VA to allow the veteran to 
receive care at the Cleveland Clinic Foundation, and that she 
was not aware of the requirement to obtain authorization of 
emergency care within 72 hours.  The appellant also asserts 
that she was told that VA would take care of the medical 
expenses.

Given the appellant's assertions, the provisions of 
38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 have been 
considered.  Section 1703 of title 38, U.S. Code, provides in 
pertinent part: 

(a) When Department facilities are not 
capable of furnishing economical hospital 
care or medical services . . . or are not 
capable of furnishing the care or 
services required, the Secretary, as 
authorized in section 1710 of this title, 
may contract with non-Department 
facilities in order to furnish any of the 
following: 

(3) Hospital care or medical services for 
the treatment of medical emergencies 
which pose a serious threat to the life 
or health of a veteran receiving medical 
services in a Department facility or 
nursing home care under section 1720 of 
this title until such time following the 
furnishing of care in the non-Department 
facility as the veteran can be safely 
transferred to a Department facility.

38 U.S.C.A. § 1703(a).  Section 1703 allows for "individual 
authorizations" as well as contracts with non-VA facilities.  
See 38 C.F.R. § 17.52(a);  Zimick v. West, 11 Vet. App. 45, 
51 (1998).  Thus, there are at least three prerequisites to 
an award of a claim for payment of authorized private medical 
services: (1) A "contract" must exist, see Meakin v. West, 
11 Vet. App. 183, 186 (1998) (noting that section 1703(a) 
"authorization for fee basis treatment takes place only 
after . . . the letting of a contract"); (2) the applicant 
for section 1703(a)(3) authorization must be "receiving 
medical services in a [VA] . . . facility"; and (3) that 
authorization must have been provided "within 72 hours after 
the hour of admission" to the private facility, 38 C.F.R. § 
17.54(a). 

In this case, not one of the aforementioned criteria has been 
met.  Although the appellant asserts that VA told her that 
the veteran's medical expenses would be paid for, there is no 
documentation of record supporting her assertion.  The record 
also does not reflect that the appellant received any 
telephonic authorization for the medical care in question.  
In fact, the record reflects that the veteran regularly 
received treatment at the Cleveland Clinic Foundation through 
his private medical insurance.  Based on assertions reported 
in a December 1996 VA medical record, it could be argued that 
the appellant may have believed that VA would pay for all of 
the veteran's medical expenses incurred at any time at the 
Cleveland Clinic Foundation.  However, in a February 1999 
progress note, Dr. Fleming noted that VA had not contracted 
for any part of the veteran's care.  The record does not 
contain any such documentation either. 

The evidence also fails to show that the veteran received 
medical services in a VA facility.  Instead, the record shows 
that VA had no part in the veteran's care.  Further, in order 
to be admitted to a non-VA facility at VA expense, such an 
admission must be authorized in advance by VA (or within 72 
hours in the case of an emergency).  38 C.F.R. § 17.54(a).  
In this case, there is no dispute that the veteran's care was 
not preauthorized, and the evidence, to include the 
appellant's own testimony, fails to show that the appellant 
obtained authorization for emergency care within 72 hours of 
the veteran's hospital admission.  The evidence establishes 
that the veteran was hospitalized on February 7, 1998, and on 
February 13, 1998, the appellant called VA to tell them of 
that admission.  VA computer printouts and a report of 
telephone calls via AT&T substantiate the aforementioned.  
Thus, the evidence establishes that the appellant failed to 
contact VA within 72 hours of admission to the private 
facility. 

Based on the aforementioned, the criteria for payment or 
reimbursement under the provisions of 38 U.S.C.A. § 1703 and 
38 C.F.R. § 17.52 have not been met.  Thus, the payment or 
reimbursement by VA of medical expenses incurred at the 
Cleveland Clinic Foundation from February 7, 1998, through 
March 2, 1998 in this regard is not warranted.  Tellex v. 
Principi, 15 Vet. App. 233 (2001).


38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120

As previously noted, the evidence fails to demonstrate that 
the appellant obtained VA authorization prior to the veteran 
receiving medical treatment for which she is now seeking 
payment or reimbursement.  However, the appellant argues that 
the payment or reimbursement of the veteran's medical 
expenses incurred at the Cleveland Clinic Foundation from 
February 7, 1998, through March 2, 1998, is warranted because 
the veteran received emergency treatment for service-
connected disability.  Accordingly, the issue of whether the 
requirements for payment or reimbursement for medical 
expenses incurred without prior authorization from VA have 
been met must be addressed.  38 U.S.C.A. §§ 1725, 1728; 
38 C.F.R. §§ 17.120, 17.121.  

Applicable law and regulations provides VA may reimburse 
claimants entitled to hospital care or medical services for 
the reasonable value of such services that are provided by a 
non-VA facility if the following are met:  

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; and 

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service- 
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program and (ii) is 
medically determined to have been in need 
of care or treatment to make possible 
such veteran's entrance into a course of 
training, or prevent interruption of a 
course of training, or hasten the return 
to a course of training which was 
interrupted because of such illness, 
injury, or dental condition; and

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise, or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Of note, the Veterans Millennium Health Care and Benefits Act 
also provides general authority for the reimbursement of non-
VA emergency treatment.  See 38 U.S.C.A. § 1725 (West Supp. 
2002); Pub. L. 106-117, 113 Stat. 1556 (1999).  The term 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

However, the Veterans Millenium Health Care and Benefits Act 
was enacted on November 30, 1999, and took effect 180 days 
after the date of enactment, i.e., May 29, 2000.  Pub. L. 
106-117, 113 Stat. 1556 (1999).  The Act made no provision 
for reimbursement of unauthorized expenses incurred prior to 
May 29, 2000.  Moreover, a VA interim final rule implementing 
the new statute provides that its effective date is May 29, 
2000, and that VA would make retroactive payments or 
reimbursements for qualifying emergency care furnished on or 
after that date.  66 Fed. Reg. 36,467 (2001).  Since the 
appellant's application for payment or reimbursement was 
received prior to May 29, 2000, the revised statutory or 
regulatory provisions are not for application, as they may 
not be applied to any time period before the effective date 
of the change.  38 U.S.C.A. § 7104(c) (West 1991); VAOGCPREC 
3-2000, 65 Fed. Reg. 33,421 (2000). 

Under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120, the criteria for the payment or reimbursement of 
medical expenses incurred from February 7, 1998 through March 
2, 1998, have not been met.  It is initially acknowledged 
that service connection was in effect for pulmonary emphysema 
and that the treatment received during the period at issue 
was related to that service-connected disability.  
Additionally, when resolving doubt in favor of the appellant, 
the medical evidence demonstrates that medical services 
rendered at the Cleveland Clinic Foundation were as a result 
of an emergency.  

However, all of the criteria still have not been met.  The 
probative and persuasive evidence demonstrates that VA 
medical facilities were feasibly available.  The evidence of 
record reflects that a VA facility was located two blocks 
from the Cleveland Clinic Foundation.  See September 2000 
Statement of the Case.  Additionally, review of the record 
fails to indicate that the use of VA facilities would not 
have been feasible.  The objective evidence as well as the 
appellant's own testimony and statements indicate that the 
veteran typically used his private medical insurance to 
receive care at the Cleveland Clinic Foundation.  The record 
does not demonstrate that VA was regularly involved in the 
veteran's medical care.  Moreover, by the appellant's own 
testimony, VA was contacted only after the veteran's private 
medical insurance was no longer available.  The evidence also 
indicates that the appellant could have attempted to obtain 
prior VA authorization for the veteran's medical services 
prior to transferring the veteran to the Cleveland Clinic 
Foundation.  As previously noted, the veteran was initially 
admitted to Saint Rita's Memorial Hospital on February 7th.  
After he was intubated and somewhat stabilized, he was 
transferred to the Cleveland Clinic Foundation.  Thus, the 
appellant had a reasonable amount of time to obtain prior VA 
authorization.  Accordingly, the Board finds that VA 
facilities were feasibly available, and an attempt to use 
them beforehand would have been reasonable, sound, wise, or 
practical.  

Under the provisions of 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120, the criteria for the payment of medical expenses 
incurred at the Cleveland Clinic Foundation from February 7, 
1998, through March 2, 1998, have not been met. 

38 U.S.C.A. § 503(a)

The Board also acknowledges that appellant's contention that 
the payment or reimbursement should be granted pursuant to 
the precepts of equity under the provisions of 38 U.S.C.A. 
§ 503(a) (West 1991).  The appellant, in essence, argues that 
when she contacted VA on February 13, 1998, she should have 
been told that VA would transfer the veteran and treat him.  
Rather, she was told that since the veteran had received a 
lung transplant at a private facility, VA would not treat 
him.  Without addressing the veracity of the appellant's 
assertions or any alleged administrative error on the part of 
VA, the Board notes that it is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).  Hence, the Board does 
not have discretionary authority to grant the appellant any 
equitable relief.  Applicable law and regulations in this 
case are clear.  Based on the current law and the facts of 
this case, the criteria for the payment or reimbursement of 
medical expenses have not been met.  

Summary

In a case where the law and not the evidence is dispositive, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  For the reasons 
discussed above, the appeal is denied.  38 U.S.C.A. §§ 1703, 
1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121.


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at the Cleveland Clinic Foundation from February 7, 
1998, through March 2, 1998, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

